Citation Nr: 1737609	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-25 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left hand disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a lung disability or respiratory disorder.

7.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome.

8.  Entitlement to service connection for bilateral carpal tunnel disorder.

9.  Entitlement to service connection for allergic rhinitis.

10.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD).

11.  Entitlement to an increased initial rating for urinary incontinence.

12.  Entitlement to an increased initial rating for the residuals of a stroke.

13.  Entitlement to an increased initial rating for hypertensive heart disease and coronary artery disease (CAD).

14.  Entitlement to a total rating due to individual unemployability (TDIU).

15.  Entitlement to an increased level of special monthly compensation (SMC) due to the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Gibson




INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) is from September 2009, February 2012, July 2013, and March 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2016, the Board issued a decision and remand, wherein the Veteran's urinary incontinence claim was granted an initial rating of 60 percent, the highest rating available for urinary incontinence.  It is not clear why the Agency of Original Jurisdiction (AOJ) did not follow through with the Board's Order, but this issue has returned to the Board.  The Board will re-issue the grant a 60 percent rating for urinary incontinency, for the entire period on appeal.

The Board's January 2016 decision and remand also directed the AOJ to issue a statement of the case (SOC) regarding the initial rating assigned to the Veteran's PTSD.  Although his claim was granted, his rating has not been raised for the entire period on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).  Therefore, his appeal is not moot and an SOC is required to be issued in response to his notice of disagreement (NOD).  Manlincon v. West, 12 Vet. App. 119 (1998).  It is unclear, again, why the AOJ ignored this directive, but it will be directed again in the REMAND section.

Also in this decision, the Board is granting service connection for allergic rhinitis and left hand shrapnel laceration.  A 100 percent rating is granted for his heart disability for the period after October 31, 2012, which entitles him to special monthly compensation (SMC) at the housebound rate for the same time period.

The issues of entitlement to service connection for bilateral carpal tunnel syndrome, bilateral knee disabilities, bilateral foot disabilities, a respiratory or lung disability, and a gastrointestinal disability, along with the issues of entitlement to a higher rating for the residuals of a stroke, to a total disability rating due to individual unemployability (TDIU), and to SMC due to the need for aid and attendance are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis incepted in service.

2.  He is diagnosed with minimal shrapnel lacerations of the left hand, which were caused by an injury in service.

3.  In January 2016, the Board granted the Veteran 60 percent initial rating for urinary incontinence.

4.  The Veteran has symptoms of dyspnea, fatigue, angina, dizziness, and syncope when engaging in activities that range from 1 to 3 METs, which is a result of his heart disability and the residuals of his stroke, for the period after October 31, 2012.

5.  The Veteran's heart disability is rated as 100 percent starting from October 31, 2012.  His other disabilities since then combine to 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for allergic rhinitis and for shrapnel lacerations of the left hand.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.  A 60 percent initial rating for urinary incontinence under 38 C.F.R. § 4.115b, DC 7542, was ordered by the Board in January 2016, and no grounds have been raised to amend that order.  38 C.F.R. § 20.1100 (2016).  

3.  The criteria are met for a 100 percent rating for hypertensive heart disease and coronary artery disease for the period after October 31, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.104, DCs 7005, 8008 (2016).

4.  The criteria are met for SMC at the HB rate for the period after October 31, 2012.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Allergic rhinitis

The Veteran asserts that he began to have symptoms of allergies while still in service, and that his allergies continued to the present.  He testified to having to get periodic shots to treat his allergies for approximately 15 years, starting shortly after service.  He said he tried to get copies of those records but that they were no longer available.  He is currently prescribed medication for his allergies.

His son provided a statement that he recalled his father suffering from allergies that prevented him from going outside, that his eyes and face would get swollen.  He recalled his father having to get allergy shots.  His daughter also recalled the Veteran's allergy problems.

The May 2016 VA examiner indicated that he reviewed the record, and opined that it was as likely as not that the Veteran's allergic rhinitis incepted while in service.  He noted the Veteran's children's' statements, and that the Veteran had previously reported to other clinicians that his symptoms had been present since service.  He indicated that there were not any medical records that showed allergies, but that the lay statements by the Veteran and his family all dated his symptoms to his service.  He indicated that he did not note any evidence that suggested otherwise.

The Veteran has been very consistent in multiple statements regarding the onset of his symptoms while in service.  The Board finds his statements competent and credible.  Accordingly, service connection is warranted for allergic rhinitis.

Left hand

The Veteran's STRs show laceration burns to the right hand and right arm.  He has reported receiving mortar wounds to the left hand and forearm, which was diagnosed at the June 2016 VA examination.  The Board notes that his right hand and forearm are not service-connected for any shrapnel or mortar injuries, therefore the Board concludes that his STR erroneously listed his right hand as being injured instead of his left hand.  As the evidence shows he incurred burns to the left hand and forearm during service, which have left residual marks that remain, the Board finds that service connection is warranted for left hand shrapnel lacerations.  

Increased initial rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Urinary incontinency

As mentioned in the Introduction above, the Board has already considered the initial rating to be assigned to his urinary incontinence.  In January 2016, the Board found the Veteran's incontinence was manifested by urine leakage requiring the changing of absorbent pads more than four times per day, and urinary frequency of at least once per hour during the day and up to eight times at night.  38 C.F.R. § 4.115(b), DCs 7512, 7517, 7542 (2016).  The Board notes this is the highest rating available for voiding dysfunction.  Id.  There have been no grounds raised to amend that order.  38 C.F.R. § 20.1100 (2016).  It is not clear why this order was not enacted by the RO, but it is being reordered.

Hypertensive heart disease and coronary artery disease

The Veteran's heart disease is rated under DC 7005.  38 C.F.R. § 4.104 (2016).  It is currently rated as 30 percent disabling prior to October 31, 2012; as 100 percent disabling from October 31, 2012, to January 31, 2013 (because of a heart attack, under DC 7006); as 30 percent disabling from February 1, 2013, to July 20, 2014; and, as 60 percent from July 21, 2014, and onward.

This code provides for a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where LVEF is less than 30 percent.  Id., DC 7005.

The Veteran argues that he is entitled to a 100 percent for his heart disease, as the record shows he meets the criteria for this rating.  A portion of this level of disability has been attributed to the residuals of his stroke, which is also service-connected.  This apparently has caused confusion to the raters at the RO, but will be properly addressed here.  

As mentioned, he is already rated at 100 percent starting from October 31, 2012, the date he had a heart attack.  The record shows that his treating physician, in December 2012, opined that a workload of 1 to 3 METs caused dyspnea, fatigue, angina, dizziness, and syncope.  This opinion continued at the February 2015 VA examination.  The VA examiner noted the Veteran had a lot of shortness of breath and dyspnea on exertion from deconditioning due to his stroke.  He opined that the residuals of stroke were the main cause of his symptoms instead of his heart.  

The Board notes, again, that both the heart and the stroke are service-connected.  In other words, these symptoms are service-connected, and are to be compensated, despite their source.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the Veteran meets the criteria for a 100 percent rating for the period after October 31, 2012, during which time he is already rated at 100 percent due to his heart attack.  However, this 100 percent rating is warranted through the present.  38 C.F.R. § 3.400(o).

The remaining inquiry is whether a higher rating is warranted prior to his heart attack in October 2012.  At the October 2012 VA examination, which was conducted approximately a month before his heart attack, he was diagnosed with mild hypertensive heart disease.  He was shown to have cardiac hypertrophy but not dilatation.  His left ventricle ejection fraction (LVEF) was 60 percent, which is normal.  A workload of greater than 5 to 7 METs was estimated to cause dyspnea and fatigue, based on the Veteran's responses to an interview-based METs test.  The examiner attributed his METs results to his heart and his diabetic peripheral neuropathy (jointly 50 percent responsible), which are both service-connected, and to osteoarthritis (50 percent responsible), which is not service-connected.  The examiner opined that his LVEF was the most accurate descriptor of his heart's functioning.  This is the only evidence addressing his heart symptoms prior to his heart attack.  The Board finds this meets the criteria for a 30 percent rating, and that a higher rating is not warranted.  The next higher rating requires a LVEF of between 30 to 50, or a workload of 3 to 5 METs.  The Veteran's October 2012 VA examination estimated a workload of greater than 5 to 7 METs, which does not meet the criteria for a 60 percent rating.  Accordingly, his 30 percent rating for this period of time is continued.  38 C.F.R. § 4.104, DC 7005.

Special Monthly Compensation (SMC)

SMC is payable at the "s" rate (also referred to as the "housebound (HB) rate") where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  

The Veteran is already in receipt of SMC at the HB rate, from October 31, 2012, to June 1, 2013, and from June 1, 2016, and onward.  In this decision, the Board awards a 100 percent rating for the Veteran's heart disease for the period after October 31, 2012.  His other disabilities combine to 60 percent or more for that period between June 1, 2013, and June 1, 2016.  He is now entitled to SMC at the HB rated for the entire period starting from October 31, 2012. 


ORDER

Service connection is granted for allergic rhinitis and for left hand shrapnel laceration.

An initial 60 percent rating for urinary incontinence is again granted for the entire period on appeal.

A 100 percent rating is granted for hypertensive heart disease from October 31, 2012, onward.

Special monthly compensation (SMC) at the "s" (HB) rate is granted for the entire period after October 31, 2012.







REMAND

The Veteran's remaining claims require additional development.

Initially, the Veteran has appealed the initial rating assigned to his PTSD, for instance, in April 2011.  His initial rating is 50 percent effective from March 2009, increased to 70 percent effective from April 2013, and increased to 100 percent effective from June 2016.  This entire period, starting from the date of his claim for service connection, is on appeal.  As noted by the Board in January 2016, an SOC has not been issued regarding these earlier periods of his staged rating.  Accordingly, an SOC must be issued.  Manlincon v. West, 12 Vet. App. 119 (1998).  

In regard to his bilateral carpal tunnel syndrome (CTS) claim, the May 2016 VA medical nexus opinion is inadequate for adjudicatory purposes.  The examiner has attributed the CTS to the Veteran's civilian work as a plumber, but it does not appear the examiner considered the Veteran's statements made during his personal hearing.  The Veteran described having pain in the palms of his hands that caused loss of dexterity of his fingers, which happened during calisthenics.  He was a radio man and described having occasional trouble with the radio knobs throughout service.  He said these symptoms increased in his civilian life.  He also said that his STRs will not contain any documentation of these in-service complaints because his superior officers would not permit him to seek medical attention for the symptoms.  A supplemental medical opinion must be obtained.

Similarly, in regard to the knees, the May 2016 VA examination opinion regarding the knees is inadequate because there does not appear to have been any consideration of the Veteran's statements made during his personal hearing.  Specifically, he reported that his knees would swell when doing an exercise called a "step up," but he was intimidated by his superior officer and so did not seek medical attention for his symptoms.  He reported that his gear in service was quite heavy, and that his knees bothered him throughout service but that he did not seek any medical attention for them until the 1980s.  A supplemental medical opinion must be obtained.
 
The May 2016 VA examiner also did not consider the Veteran's statements made during his hearing regarding the etiology of his bilateral foot condition.  The Veteran reported that his feet hurt throughout service, but that they were particularly hurt doing the "step up" exercises.  This theory of causation must also be considered.

In regard to a lung or respiratory disability, the May 2016 VA examiner indicated that a diagnosis could not be made because the Veteran possibly had untreated tuberculosis, and therefore pulmonary function testing (PFT) could not be conducted.  It is unclear whether he was actually tested for tuberculosis, or whether any effort was made to locate a PFT machine that could be used by a person with a potential tuberculosis diagnosis.  It is also unclear whether he reviewed the November 2012 PFT results that are of record.  Because he spent time on Naval ships, he has also brought up the possibility of asbestos exposure.  On remand, an updated medical opinion must be conducted.

In regard to IBS, or any gastrointestinal disability, the record shows the Veteran is diagnosed with IBS from the 1970s.  The May 2016 VA examiner opined that IBS was not related to service because there was nothing in the file to suggest that.  On the contrary, his STRs show that he complained about indigestion and sore throat, but was found to be in sound condition with respect to those complaints.  He has also provided testimony that he had alternating periods of constipation and diarrhea, which have continued to this day.  An updated medical opinion is to be obtained.

In regard to the residuals of his stroke, the Board notes there is conflicting evidence regarding the extent of his impairment in his upper and lower extremities.  An updated medical examination will be conducted and a supplemental medical opinion will be obtained.

In regard to this claim for a TDIU, the period starting from October 31, 2012, is rendered moot because he has a 100 percent rating (for his heart disability) and is in receipt of SMC at the HB level for this entire time period.  For the period prior to October 31, 2012, the record shows that he was working, but suggests that he was not making enough to surpass the poverty threshold.  On remand, development as to his income must be conducted.  The Board notes that his claim for a higher rating for PTSD has been pending since his initial claim for service connection, of which his TDIU claim is "part and parcel."  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Finally, in regard to his claim for SMC due to the need for aid and attendance, a VA examination shall be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for a higher initial rating for PTSD-that is, higher than 50 percent prior to April 25, 2013, and higher than 70 percent from April 25, 2013, to May 31, 2016.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  Contemporaneously with the above, develop the record as to the Veteran's income for the years 2009 through 2012.  Ask the Veteran to complete the appropriate eligibility verification forms.

3.  Obtain a supplemental medical opinion regarding the etiology of the Veteran's bilateral carpal tunnel syndrome.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that CTS is related to service.

The May 2016 VA examiner opined that CTS was caused by the Veteran's twenty years as a plumber.  That examiner did not appear to consider the Veteran's statements that he had pain and numbness in both hands, as well as intermittent loss of dexterity of the fingers, while in service, which he said increased in his civilian life.  

The examiner is asked to provide an opinion on the etiology of CTS that takes these lay statements into consideration.  

All opinions are to be supported with explanatory rationale.

4.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any knee disabilities, include left knee strain and right knee arthritis diagnosed at the May 2016 VA examination, were caused or aggravated by his service.  ("Aggravated" means any increase in severity beyond the normal progression of the disability).

The Veteran asserts that he had knee problems while in service, including swelling and pain.  These issues started during exercises, particularly an exercise called a "step up."  He reported that his gear was heavy and his knees bothered him throughout service but that he did not get medical treatment for them until the 1980s.  He was diagnosed with a right meniscus tear in 1985.  The examiner is advised that a lack of documentation of an injury is not dispositive, and asked to consider to the Veteran's statements.  Therefore, the examiner is asked to elicit a detailed history from the Veteran.

The examiner is asked to provide explanatory rationale for all opinions rendered.

5.  Schedule an appropriate examination for an opinion on whether any diagnosis of the right or left foot, including hallux valgus and plantar fasciitis, are as likely as not (50 percent or greater probability) were caused or aggravated by his service.  ("Aggravated" means any increase in severity beyond the normal progression of the disability).

The Veteran asserts that his feet began hurting in basic training, while doing "step up" exercises, and that his gear was heavy on his feet.  He reports that he was intimidated into not getting medical attention.  The examiner is advised that a lack of documentation of an injury is not dispositive, and asked to consider to the Veteran's statements.  Therefore, the examiner is asked to elicit a detailed history from the Veteran.

The examiner is asked to provide explanatory rationale for all opinions.

6.  Schedule an appropriate examination for a determination as to whether the Veteran has a respiratory or lung disability.  The May 2016 VA examiner indicated the Veteran had a potential history of tuberculosis, and therefore was not permitted to use that facility's PFT machine.  Efforts shall be made to locate a machine that can accommodate him.  Efforts to determine whether he has a tuberculosis diagnosis must be made.

If unable to have PFT testing conducted, explain why.  The record contains PFT results from November 2012, which should be referred to by the examiner in this alternative.

Testing for asbestos related conditions must be conducted.  If unable, explain why.

If a lung or respiratory disability is diagnosed, the examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) related to the Veteran's reported in-service symptoms.  The examiner is asked to elicit from the Veteran a detailed history regarding his symptoms in and since service.

All opinions are to be supported with explanatory rationale.

7.  Obtain an updated medical opinion as to whether it is as likely as not (50 percent or greater probability) that IBS, or any other gastrointestinal disability, is related to service.

The Veteran has asserted his symptoms began while in service, that he had alternating periods of constipation and diarrhea.  He says these symptoms have continued.  The record shows his IBS was diagnosed in the 1970s.  The examiner is advised that a lack of documentation of an injury is not dispositive, and asked to consider to the Veteran's statements.  Therefore, the examiner is asked to elicit a detailed history from the Veteran regarding his symptoms in service and up to his diagnosis.  The examiner is asked to also provide an opinion as to whether the symptoms he describes meet the criteria for an IBS diagnosis.

All opinions are to be supported with explanatory rationale.

8.  Schedule an appropriate examination for a report on the current severity of the residuals of the Veteran's stroke.  Review the evidence and previous VA examinations prior to the examination.  A complete examination is to be conducted.

The June 2013 VA examiner indicated that the remaining effective function of the right upper and lower extremities were so diminished that amputation with prosthesis would equally serve the Veteran.  However, in summary, the examiner only noted a reduced muscle strength and some loss of coordination, which does not appear to correspond to the same level of severity as amputation.  In February and March 2014, he had numbness and weakness in these extremities.  At the May 2016 VA examination, the examiner indicated he had loss of coordination and loss of dexterity, an abnormal gait, and a need for a cane because of trouble with balancing, but did not provide an opinion on the muscle groups involved or the severity.  He has reported problems with balance, falling, and dropping things, but also that he has had some improvement in function since working with his wife after the stroke.  The examiner is asked to provide more details of his right-sided impairment, and to provide an opinion on the severity.

He was also noted to have slurred speech in November 2012 and with some speech impediment in February 2015.  A more detailed opinion on whether he has any speech impairment must be provided.

All opinions are to be supported with explanatory rationale.

9.  Schedule an appropriate examination for an opinion on whether the Veteran is in need of the aid and attendance of another person.  The following factors are considered in determining need: inability to dress or undress self, or to keep self ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed self through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  In order to qualify, only a regular (as opposed to constant) need for aid and attendance is required to be shown.

All opinions are to be supported with explanatory rationale.

10.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

11.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


